PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/695,467
Filing Date: 5 Sep 2017
Appellant(s): Jones et al.



__________________
Thomas Humphrey
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/23/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/10/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The Examiner Answer is presented as follows:

A) Claim construction & Focus of the claimed invention
B) Summary of the Examiner’s rejection
C) Examiner’s responses to Appellant’s argument

A) Claim construction & Focus of the claimed invention:
          Looking at the claim construction, the claims call for receiving weather radar data and null event information and identifying a null event in the weather data and forming a null event time sequence. The focus of the claim is identifying a null event and forming a null event sequence, where the null event comprises a weather event in the weather data that misidentifies the presence or absence of hydrometeors. Note importantly that while the claim recites the raw radar null event identifier as identifying the null event at the top of the claim, the latter limitation “wherein the null event comprises a weather event in the weather data that misidentifies the presence or absence of hydrometeors” the weather event misidentifies the presence or absence of hydrometeors” (which is not reasonable since a weather event is not capable of identifying or misidentifying any hydrometeors)

B) Summary of the Examiner’s rejections:

B1) 112 rejections:
          The claim recite the limitation “identifying a null event in the weather radar data,” but said limitation is a genus limitation, broadly claiming all possible ways to perform the said identifying, the scope which goes beyond the original disclosure. 
          Beginning on page 9, line 17 (and accompanying drawing Figure 2) to page 10, the original disclosure states that the null events can be identified in one or more ways, namely the 1st embodiment) manually by a human in Human-identified Null Event Information 230 in Fig 2, and the 2nd embodiment) automated through machine learning techniques (Machine Learning Real-time Null Event Information, 250 in Fig 2). Alternative embodiment is also discussed on page 11, lines 4-10. While the original disclosure describes the manual identification of null events in sufficient detail characterizing anomalous data from normally behaving time sequences in the 1st embodiment (and alternative embodiment by a human operator through a trial and error), the original disclosure merely mentions the usage of machine learning techniques in the 2nd embodiment (and alternative embodiment using machine learning techniques), such as artificial neural network utilizing a long short-term memory (LSTM), without describing in sufficient detail as to how the null event is identified. As such, due embodiments using machine learning techniques amounts to nothing more than a “wish” or “plan” for performing various claimed functions (see Ariad, 598 F.3d at 1349-50, 94 USPQ2d (2010), Id., at 1179, “Rather, we held that original claim language to “a DNA coding for interferon activity” failed to provide an adequate written description as it amounted to no more than a “wish” or “plan” for obtaining the claimed DNA rather than a description of the DNA itself.” and Fiers vs Revel, 984 F2d 1164, 25 USPQ2d 1601, Id., at 1605 "As we stated in Amgen and reaffirmed above, such a disclosure just represents a wish or arguably a plan, for obtaining the DNA") and outlining of the goals (see In re Wilder, 736 F2d 1516, 222 USPQ 369, Id., at 372-373). 
          In Summary, the original disclosure only discloses one embodiment that adequately describes how to identify a null event. However, with no restriction placed on the ways of identifying the null event, the inventor is not entitled to claim any and all means for identifying the null event (LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733 (2005), “The description of one method for creating a seamless DWT does not entitle the inventor….to claim any and all means for achieving that objective”. Id., at 1731, “the problem is that the specification provides only one method for creating a seamless DWT, which is to “maintain updated sums” of DWT coefficients. Yet Claim 21 is broader than Claim 1 because it lacks the “maintain updated sums” limitations. Because there is no limitations in Claim 21 as to how the seamless DWT is accomplished, Claim 21 refers to taking a seamless DWT generically.”)


101 Rejection:
          Foremost, the 101 eligibility analysis begins with the claim language (see Synopsis vs Mentor Graphics, 120 USPQ2d 1473 839 F.3d 1138 (Fed. Cir. 2016), Id., at 1481 “The 101 inquiry must focus on the language of the Asserted Claims themselves.”), followed by identifying the focus or underlying invention (see Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 [103 USPQ2d 1425] (Fed. Cir. 2012), Id., at 1431-1432, “Subsequently, however, we explained in CyberSource Corp. v. Retail Decisions, Inc. that we look not just to the type of claim but also “to the underlying invention for patent-eligibility purposes.” 654 F.3d 1366, 1374 [99 USPQ2d 1690] (Fed. Cir. 2011). Looking at the claims in the instant application, the focus of the claimed invention is identifying the null event and forming a null event sequence, an abstract idea, since it involves a combination of mental processes and usage of mathematical concept. 
          In order to better understand the limitations, we look to the original disclosure. Beginning on page 9, line 17 (and accompanying drawing Figure 2) to page 10, the original disclosure states that the null events can be identified in one or more ways, namely 1st embodiment) manually by a human in Human-identified Null Event Information 230 in Fig 2, and 2nd embodiment) and through machine learning techniques (Machine Learning Real-time Null Event Information, 250 in Fig 2, such as artificial neural network utilizing a long short-term memory architecture). The original disclosure further states on the last paragraph that “Once a series of events is identifies, the temporal sequences are sent to the Null Event Time Sequence Creator to aggregate, format and archive all the null event temporal fingerprints identified in the please also see the prior art Zaytar that was applied for dependent claim 6, which illustrates the mathematical concept in the network utilizing a long short-term memory architecture). 
          Furthermore, note that the Supreme Court has emphatically rejected the idea that claims become patent eligible simply because they disclose a specific solution to a particular problem (Supreme Court, Alice Corp v CLS Bank Int’l, 110 USPQ 2d 1976 at 1985; DDR Holding, 773 F.3d at 1265)). In other words, even if the claims had recited specific abstract ideas for identifying the null event and forming a null event sequence, that recitation would not have made the claims eligible under 35 USC 101. In the instant application, the claims do not even recite sufficient detail as to how the null event is identified.
          Additionally, novelty of the algorithm itself also does not help in overcoming the 101 rejection (see Flook, In Gottschalk vs Benson, Id., at 195, “we held that the discovery of a novel and useful mathematical formula may not be patented,” Indeed, the novelty of the mathematical algorithm is not a determining factor at all.”). This means that novelty or non-conventionality in the abstract idea will not be a determining factor. A new abstract idea is still an abstract idea (see Synopsis, 839 F.3d 1138, 120 USPQ2d, 1473 (2016), Id., at 1483, “a claim for a new abstract idea is still an abstract idea. The search for a 101 inventive concept is thus distinct from demonstrating 102 novelty.”). Additionally, limiting the claims to the particular technological environment of weather Flook established that limiting an abstract idea to one field of use or adding token post-solution components did not make the concept patentable” Bilski v. Kappos, 95 USPQ2d 1001, 1010 (U.S. 2010). 
          Furthermore, the claims do not recite additional limitations, other than reciting insignificant generic limitations such as an identifier and a sequence creator. The generically-recited additional elements certainly are well-understood, routine and conventional, as they are generically directed to a general purpose processor or computer for processing data using the abstract idea. The claim also does not satisfy the practical application criteria and cannot be argued to improve in another technology because the claim is generically recited without sufficient detail as to how identify the null event (Affinity Labs of Tex., LLC vs DirectTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201, Id., at 1201, too broad, lacking details regarding manner in which invention accomplishes recited functions, Id., at 1204 “There is nothing in Claim 1 that is directed to “how” to implement out-of-region broadcasting on a cellular telephone. Rather, the claim is drawn to the idea itself”, TLI Communications vs AV Auto, 823 F.3d 607, 118 USPQ2d 1744 (CAFC 2016), Id., at 1744 “but the specification limits these components to abstract functional descriptions devoid of technical explanation as to "how to implement invention," and Two-way Media vs Comcast 874 F.3d 1329, 124 USPQ2d 1521 (CAFC 2017) Id., at 1521, “representative claim recites method for routing information using result-based functional language, and requires functional results of “converting,” “routing,” “controlling,” “monitoring,” and “accumulating records,” but does McRo,837 F.3d 1299, 120 USPQ2d 1091, Id., at 1101, “It is self-evident that genus claims create a greater risk of preemption, thus implicating the primary concern driving 101 jurisprudence,”). As such, the abstract idea is not integrated into a practical application without significantly more than the abstract idea. Additionally, concerning the claims in the instant application with the recited generic limitations, the focus of the claims is not on such an improvement in any processor or machines as tools (as in Enfish), or focused on a specific asserted improvement in identifying the null event and form a null event time sequence in non-abstract way (or improvement in computer animation in non-abstract way, without animators able to do to same, as in McRo) but on certain independently abstract ideas that use the generic limitations as tools. In other words, the Appellant is claiming the abstract idea itself. 
           In Summary, the claims in the instant application are directed to identifying the null event and form a null event time sequence without the abstract idea being integrated into a practical application without significantly more than the abstract idea. The claims do not provide sufficient evidence to show that they are more than a drafting effort to monopolize the abstract idea. As such, taken as a whole, the claims are ineligible under the 35 USC 101.

B3) Prior Art Rejection:          
          The Examiner’s prior art rejection is based on the combination of two references, specifically Cintineo et al., “An Objective High-Resolution Hail Climatology of the 
          Cintineo discloses evaluating and verifying the accuracy of one of the hail detecting multiradar multisensory (MRMS) algorithms (or models), namely multi-radar based maximum expected size of hail (MESH) product (page 1238, left column, lines 7-23) against the Storm Data reports (Abstract and pages 1236-1237, section b.1; page 1236, right column, lines 1-7). Storm Data are compilation of biased hail reports from the public, with no designated reporting stations (page 1235, right column, lines 7-15 to page 1236, right column, lines 1-5). 
          Prior to comparison to the Storm Data, Cintineo discloses creating a multi-radar-based MESH, which includes determining the optimal MESH thresholds that would correspond accurately to the actual hail sizes by comparing against the data from Severe Hazard Analysis Verification Experiment (SHAVE) (b.2 Optimal MESH Thresholds, lines 5-23). SHAVE are compilation of high-resolution severe hail reports for storms across the US during the warm season that are used to evaluate the accuracy of any hail detecting products (page 1238, left column, lines 8-15 and section). Furthermore, on page 1239, left column, lines 1-15, Cintineo discloses comparison definitions, specifically “hit” (when both MESH and SHAVE reports above the threshold), “miss” (when MESH was below the threshold, SHAVE was above the threshold), “false alarm” (when MESH was above the threshold, SHAVE was below the threshold) and “correct null” (when both SHAVE and MESH below the threshold).
          Turning our attention back to the claimed invention, Cinteneo discloses receiving the weather radar data (SHAVE are actual weather radar data, page 1238, right column, lines 12-15, “SHAVE data consisted of…throughout CONUS…”; page 1236, left column, 2nd paragraph, lines 17-21, “The CONUS has one of the densest and most robust networks of radars…) and receiving null event information and identifying a null event, wherein the null event comprises a weather event in the weather data that misidentifies the presence or absence of hydrometeors (page 1239, left column, lines 1-15, where “miss” and “false alarm” are null events where the MESH misidentifies the presence or absence of hail, as they differ from the actual weather radar data, given predetermined hail size thresholds)
          Meanwhile, Hawkins discloses determining the accuracy of the weather forecasting (Paragraph [0037], weather forecasting) by comparing the prediction of the model to the actual data and generating the accuracy score representing the accuracy or inaccuracy of its prediction over time (Abstract; Paragraph [0033], “anomalous state described herein refers to state that deviates from an ordinary operating state”; Paragraph [0035]; Paragraph [0007], when model perfectly makes accurate prediction, then no anomaly. Otherwise, anomaly; Paragraph [0049], prediction incorrect or value of 0; Paragraph [0051], anomaly model over time and Paragraph [0068], time steps associated with the accuracy score). The inaccuracy of the model or anomaly corresponds to the misidentified weather forecasting (or null event) that would include the presence or absence of hydrometeors. For example, the model may incorrectly predict the presence or absence of rain or hail in the hourly weather forecasting. 
          The accuracy (or inaccuracy) score is then used to generate the anomaly parameter to be presented to the user in the form of histogram (Paragraphs [0062]; Figs. 4-5 and Paragraphs [0068]-[0070]). The anomaly parameter has associated time 
         The two references, in obvious combination, teach all the limitations of the claimed invention. The motivation to combine the two reference is proper as it leads to accurate weather modeling with enhanced visualization of null event trend tracking. 

C) Examiner’s responses to Appellant’s arguments:

C1) Section 112 (a) Rejection (Appeal Brief, page 3-4)
          Appellant argues that the patentee is not required to limit claims to only the preferred embodiment disclosed, and that the description requirement requires only that the applicant convey an understanding of the invention that must be enabled.
          In Response, the Examiner respectfully disagrees. Foremost, showing of enablement does not mean satisfying of the written description (see In re Curtis, 354 F.3d 1347, 1357, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004) “conclusive evidence of a claim’s enablement is not equally conclusive of that claim’s satisfactory written description”). Having said that, as discussed in the Rejection and further explained above, the claim is generically recited in regard to identifying the null event with no restriction whatsoever, with the scope significantly broader than what is disclosed in the only in the 1st embodiment involving the manual identification. With other embodiments lacking in sufficient detail and failing possession requirement, Appellant is simply not entitled to claim any and all ways to identify the null event.
          Furthermore, because the specification, while being enabling for manual identification of the null event, does not reasonably provide enablement commensurate with scope of the claim for other embodiments involving the machine learning and neural network to identify the null event due to the insufficient detail as to how (discussing only generically in paragraph or two), the absence of working examples, etc. (see Automotive Tech vs BMW, 84 USPQ2d 1108, 501 F3d 1274,” Specification devotes only one short paragraph and one figure to electronics sensors and information therein does little more than provide the overview of electronic sensor without providing details of how it operates…..specification must supply novel aspect of the invention.”). For these reasons, the 112 rejection should be maintained.

C2) Section 101 Rejection (Appeal Brief, pages 4-14)
          Appellants argues the claims do not recite mathematical concepts or mental processes, the claims recite additional elements that integrate any such mathematical concept or mental process into a practical application, and have additional elements or combination of elements that are not well-understood, routine and conventional. 
          In Response, the Examiner respectfully disagrees. As discussed in the Rejection and further explained above, the claims recite an abstract idea as they are directed to Alice, the Supreme Court had stated that simply appending a general purpose computer does not make the claims eligible. 
          In Summary, the claim is nothing more than data manipulation using a general purpose computer recited at a high level of generality without sufficient details. As such, the abstract idea is not integrated into a practical application and the additional elements do not add significantly more than the abstract idea. The claims do not provide sufficient evidence to show that they are more than a drafting effort to monopolize the abstract idea. As such, taken as a whole, the claims are ineligible under the 35 USC 101.

C3) Section 103 Rejection (Appeal Brief, pages 14-17)
a) Appellants argue that Cintineo does not disclose determining whether there is or is not hail information and identifying the null event in Claim 1. 
          In Response, the Examiner respectfully disagrees. Cintineo discloses evaluating the accuracy of the model multi-radar MESH against the SHAVE data (pages 1238-1239, section 2) Optimal MESH thresholding). For evaluation, a given hail size threshold (or any hail threshold) is predetermined and is used to evaluate whether the incorrectly predicts (or misidentifies the presence of hail) with a hail size above the threshold of 1 mm, but also incorrectly predicts (or misidentifies no hail of any size or absence of hail) below the hail size threshold. As such, Cintineo discloses identifying the null event, wherein the null event comprises a weather event in the weather data that misidentifies the presence of absence of hydrometeors. Note that Appellants’ argument in regard to null event with presence or absence of “data” is without merit as the null event is specifically defined and claimed in regard to presence or absence of hydrometeors and not presence of data or no data, and presence or absence of hydrometeors are still data indicating values of detected hydrometeor status.

b) Appellants argue that Hawkins does not disclose forming a sequence of null events, instead, for example, merely graph the number of aggregated anomaly parameters vs time. 
          In Response, the Examiner respectfully disagrees. As discussed in the Rejection and further explained above, Hawkins discloses evaluating the performance of the model against the actual data in weather forecasting. The inaccuracy of the model or anomaly would correspond to the misidentified weather forecasting (or null event) that would include the presence or absence of hydrometeors. For example, the model may 
          The rejection on Claim 8 and dependent claims are maintained for the reasons given above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HYUN D PARK/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        

Conferees:
/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865

/JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.